DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
This is in response to applicant’s amendment/response filed on 1/26/2021, which has been entered and made of record. Claims 1, 5-7, 11, 14-16, and 20 have been amended. Claims 4 and 13 have been cancelled. No Claim has been added. Claims 1-3, 5-12, and 14-20 are pending in the application.
Response to Arguments
Applicant’s arguments (Remarks, p. 8) with respect to the independent claims 1, 11, and 20, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Kumar.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fundament et al. (US 20150121306 A1), and in view of Kumar (US 20190064893 A1).

Regarding Claim 11, An electronic device (ABS reciting “systems”), comprising: 
a memory (Fig. 3 showing Storage 308. ); and 
a processor (Fig. 3 showing processing circuitry 306. ¶74 reciting “Control circuitry 304 may be based on any suitable processing circuitry such as processing circuitry 306.”), configured to invoke computer programs stored in the memory (¶74 reciting “control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308)”) to: 
determine, in a first display scenario(as shown in Fig. 2A), a target object (¶70 reciting “a particular level of opaqueness (e.g., completely opaque) may indicate that an icon is permanently fixed to an interface or menu of an interface (e.g., the icon is not subject to removal based on a low frequency of , wherein the first display scenario contains display content of at least two objects(Fig. 2A showing objects 202-212), and each of the at least two objects comprises an application, a layer, or a display region (Fig. 2A showing each of the objects occupies different display region.); 
obtain the number of times display content of a first object being prevented from being displayed in a predetermined period, wherein the first object is any object other than the target object in all objects in the first display scenario (Fig. 5, step 504. ¶104 reciting “At step 504, the media guidance application determines a frequency of use of the icon, in which the frequency of use indicates how often the icon was selected when presented to the user at one or more previous times”, where the icon is not the target object that can’t be removed. In addition, ¶32 reciting “a "frequency of use" of an icon refers to an objective measurement of how often a particular icon is used. For example, the frequency of use may refer to the number of times that an icon is selected (or not selected) while an interface presenting the icon is generated for display, the number of times that an icon is selected (or not selected) within a given period of time”. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from ¶32 and ¶104 to obtain the number of times the icon is not selected, and thus is prevented from being displayed in a given (predetermined) period. The suggestions/motivations would have been to Applying a known technique to a ; and 
block, in the first display scenario, the display of the display content of the first object when the number of times reaches the preset threshold corresponding to the first display scenario. (¶36 disclosing removing an icon from the interface corresponding to the fourth threshold frequency, i.e. block the display of the display content of the object, and reciting “a fourth threshold frequency (e.g., associated with a very low frequency of use) may trigger the media guidance application to remove an icon with a frequency of use corresponding to the fourth threshold frequency from the interface.” In addition, ¶110 reciting “the media guidance application may apply a lower threshold frequency to the particular icon in order to cause the media guidance application to perform an action (e.g., modify the visual properties, remove from an interface, etc.).” In other words, Fundament discloses when the lowered threshold frequency is reached, remove the icon from an interface (i.e. block the display of the display content of the icon).)
However, Fundament does not explicitly disclose determining, according to a current time and relationships between time periods of a day and preset thresholds, a preset threshold corresponding to the first display scenario, wherein the preset thresholds are different from one another.
Kumar recites “the thermal threshold can be based on time of day or user activity. For example and in one embodiment, if the user was actively interacting with the device, the process 700 could choose to control thermals more aggressively. If 700 can predict that the device is not in actively in use (say at 2 a.m.) and will have sufficient time to cool down, activities which may have been delayed during the day such as backups could be executed at a higher performance level. If the thermal level is greater than a higher threshold, process 700 adjusts the selective forced idling for different task QoSes to increase the CPU throttling at block 708 for each QoS class whose thermal threshold has been exceeded.” (¶54). In other words, Kumar teaches determining, according to a current time and relationships between time periods of a day and preset thermal thresholds, a preset threshold.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Fundament) to determine a preset threshold based on a relationship between time periods of the day and preset thresholds (taught by Kumar). The suggestions/motivations would have been to selectively choose threshold based on time periods of a day such that “This allows for less power consumption of the CPU for the device, while having better CPU throughput for higher QoS processes at the expense of CPU throughput lower QoS processes. ” (¶54), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Fundament in view of Kumar discloses The electronic device of claim 11, wherein the processor is configured to invoke the computer programs stored in the memory to: 
determine, in the first display scenario, a display level for each of the at least two objects in the first display scenario according to identity attributes of each of the at least two objects and determine an object with the highest display level as the target object (¶70 reciting “a particular level of opaqueness (e.g., completely opaque) may indicate that an icon is permanently fixed to an interface or menu of an interface (e.g., the icon is not subject to removal based on a low frequency of use).”, where the opaqueness corresponds to an attribute of the objects, and the completely opaque object is determined to have the highest display level, and thus is the target object.); or 
calculate, in the first display scenario, a display area of each of the at least two objects in the first display scenario and determine an object with the largest display area as the target object. (¶69 reciting “ icon 204 is generated for display in a larger size, normal font, and full opaqueness indicating that icon 204 has a high frequency of use. In contrast, icon 218 is generated for display in a small size, in an italicized font, and with semi-transparency indicating that icon 218 has a low frequency of use.” In addition, ¶70 reciting “a particular level of opaqueness (e.g., completely opaque) may indicate that an icon is permanently fixed to an interface or menu of an interface (e.g., the icon is not subject to removal based on a low frequency of use).”, where the an icon is permanently fixed to an interface or menu of an interface corresponds to a target object. Thus the combination of the teachings would have taught to determine an object with the largest display area as the icon that is permanently fixed to an interface and is not subject to removal, i.e. that target object.)

Claim 1, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 3, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 20 has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.

Claims 5-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fundament et al. (US 20150121306 A1) in view of Kumar, and in view of Henkin et al. (US 20110213655 A1).

Regarding Claim 14, Fundament in view of Kumar discloses The electronic device of claim 11.
	However, Fundament in view of Kumar does not explicitly disclose wherein the processor is configured to invoke the computer programs stored in the memory to: 
forbid, in the first display scenario, a layer of the first object from being added to a set of layers to be synthesized or close the first object in the first display scenario, when the first object is an application. 
It is well known to a POSITA to prevent an object from rendering by forbidding a layer of the object from being added to a set of layers to be synthesized. In addition, Henkin teaches “contextually relevant related information, advertisements, and/or other content which may then be displayed to the end-user, for example, via real-time 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Fundament in view of Kumar) to forbid a layer being added to a set of layers in case an object is removed dynamically (taught by Henkin). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 15, Fundament in view of Kumar and Henkin discloses The electronic device of claim 11, wherein the processor is configured to invoke the computer programs stored in the memory to: 
forbid, in the first display scenario, the first object from being added to the set of layers to be synthesized, when the first object is a layer. (Henkin teaches an advertisement layer. See Claim 14 rejections for detailed analysis.)

Regarding Claim 16, Fundament in view of Kumar and Henkin discloses The electronic device of claim 11, wherein the processor is configured to invoke the computer programs stored in the memory to: 
remove, in the first display scenario and via a layer synthesis module, the first object from a layer of the first object or notify an application corresponding to the first object to stop rendering the display content of the first object in the layer of the first object, when the first object is a display region. (Henkin, ABS reciting “dynamic display of additional content such as, for example, via use of one or more customized overlay layers.” ¶1174 reciting “ in one embodiment, the user may be permitted to dynamically move or change the position/coordinates of the displayed floating-type advertisement, but may be prevented from positioning the displayed floating-type advertisement over any other displayed advertisement on that page.” ¶1206 reciting “Dynamically remove a selected floating-type advertisement from display”. The suggestions/motivations would have been the same as that of Claim 14 rejections.)

Regarding Claim 17, Fundament in view of Kumar and Henkin discloses The electronic device of claim 16, wherein the processor is configured to invoke the computer programs stored in the memory to: 
obtain, in the first display scenario and via the layer synthesis module coordinates of the first object, and remove the first object according to the coordinates during layer synthesis. (Henkin, ABS reciting “contextually relevant related information, advertisements, and/or other content which may then be displayed to the end-user, for example, via real-time insertion of textual markup objects and/or dynamic display of additional content such as, for example, via use of one or more customized overlay layers.” ¶1174 reciting “In some embodiments, the user may be permitted to dynamically move or change the position/coordinates of the displayed floating-type advertisement.” Further, ¶1206 reciting “Dynamically remove a selected 

Claim 5, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.
Claim 6, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 7, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 8, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.

Claims 9-10, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fundament et al. (US 20150121306 A1) in view of Kumar, and in view of Gao et al. (US 20150121266 A1).

Regarding Claim 18, Fundament in view of Kumar discloses The electronic device of claim 11.
However, Fundament in view of Kumar does not explicitly disclose wherein the processor is further configured to invoke computer programs stored in the memory to: 
display the display content of the first object in the first display scenario, upon detecting in the first display scenario that a display recovery event is triggered.
Gao teaches dragging an icon (ABS). Further, ¶60 recites “after the application icon is moved to the folder that is dragged, if it is found that the application icon is not an expected to-be-added application icon, when a removing triggering event is detected, the application icon in the folder that is dragged may be moved back to the outside of the folder that is dragged, so as to restore the application icon to an original location, where the removing triggering event is a preset event used to trigger moving of an application icon from a folder to the outside of the folder.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Fundament in view of Kumar) to restore an icon to an original location when the removing triggering event (corresponding to a display recovery event) is detected (taught by Gao). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 19, Fundament in view of Kumar and Gao discloses The electronic device of claim 18, wherein the processor is configured to invoke the computer programs stored in the memory to: 
determine that the display recovery event is triggered, upon detecting in the first display scenario that a preset button is triggered in a preset manner; and 
display, in the first display scenario, the display content of the first object according to the display recovery event.
(Gao, ¶60 teaching a removing triggering event that is triggered in a preset manner. However, Gao does not explication disclose the event is triggered via a button. Using a gesture or a button to trigger an event is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. See Claim 18 rejections for detailed analysis.)

Claim 9, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 10, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611